TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00202-CV


In re Gary Moyer





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



M EM O R A N D U M   O P I N I O N


	On April 6, 2004, relator Gary Moyer filed a petition for writ of mandamus relating
to a contempt order and subsequent commitment order set to commence on April 8, 2004.  Moyer
also sought temporary relief staying the commitment order pending our ruling on his mandamus
petition.  On April 7, we granted the temporary relief sought and requested a response from the real
party-in-interest.  The real party-in-interest timely filed a response, relator filed a reply, and real
party-in-interest responded to relator's reply. 
	After considering the foregoing filings and the applicable law, we lift our stay of April
7, 2004, and deny relator Gary Moyer's petition for writ of mandamus.


  
					Bob Pemberton, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Filed:   April 29, 2004